SADLER, J.
(concurring).
The holding in Assurance Co. v. Manufacturing Co., 92 Tex. 297, 49 S. W. 222, mentioned in the foregoing opinion, is differentiated from the holding in the instant case by the facts. In the Assurance Case, supra, an examination of the original pleadings and statement of facts contained in the record discloses that in that case the minds of the insurance company and of the assured did not meet with reference to the question of cancellation of the policy. The insurance company, through its agent, notified the assured of its purpose to cancel the policy, and inclosed a cancellation receipt to be signed and returned when the cancellation would be completed by the .credit and return of unearned premium. The assured did not accept the cancellation; did not sign the receipt. In the instant case the insurance agent notified the assured of the cancellation of the policy, and, acting upon the notification of cancellation, the assured sought tó and did obtain insurance, manifesting a clear acceptance of the act of cancellation on the part of the company and a waiver of the tender of the unearned premium as a condition precedent to cancellation.
It is therefore apparent that the holding in the Assurance Case is not of controlling effect under the condition of the present record.
The writer is further of the opinion that those cases in which it is held that a written request for examination amounts to a waiver are not applicable to the case made here. In the present case the cancellation was completed and the policy of none effect before the loss. The subsequent request for examination of the assured on the part of the company arose by reason of the assertion of claim by the assured under the contract of insurance; he still having possession of the policy. It is therefore believed that the correct conclusion to be drawn from the facts is that the request for examination arose by reason of the act of the assured, and that it did not amount to a reinstatement of the policy. In those cases where it has been held that the demand for examination was a waiver, it will be seen that the waiver is of a right to declare invalid the policy by reason of the breach by the assured of some condition contained in the contract, and not where the right of forfeiture had already been exercised and the policy declared void by reason of the breach. In the present case the policy had already, by reason of the act of the insurance company, concurred in and accepted by the assured, been rendered nugatory. The request for the examination, therefore, is believed not to amount to a waiver of the cancellation and a reinstatement of the policy, since it came in response to an assertion of claim by the assured.
I concur in the conclusion reached in the opinion in this case and in the reasoning submitting these additional views which I hold.
PHILLIPS, 0. J.
The judgment recommended by the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.